208 S.W.3d 362 (2006)
STATE of Missouri, Respondent,
v.
Donald FARRIS, Appellant.
No. WD 65846.
Missouri Court of Appeals, Western District.
December 19, 2006.
Amy M. Bartholow, Columbia, MO, joins on the briefs for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Asst. Atty. Gen., Jefferson City, MO, joins on the briefs for Respondent.
Before JAMES M. SMART, JR., P.J., EDWIN H. SMITH, and LISA WHITE HARDWICK, JJ.

Order
PER CURIAM.
Donald Farris appeals his conviction by a jury of selling a controlled substance, methamphetamine, for which the court sentenced him to ten years' imprisonment. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).